Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00695-CV

                                      John M. DONOHUE,
                                           Appellant

                                                 v.

Sergeant Jose HERNANDEZ, Deputy Matt Krueger, Deputy Birdie Tyler, and Denise Martinez,
                                   Appellees

                     From the County Court at Law, Kendall County, Texas
                                Trial Court No. 15-003-CCL
                          Honorable Bill R. Palmer, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, we REVERSE the trial
court’s order granting Denise Martinez’s plea to the jurisdiction, and REMAND this part of the
case to the trial court for further proceedings. The trial court’s judgment is AFFIRMED in all other
respects.

       SIGNED December 7, 2016.


                                                  _____________________________
                                                  Karen Angelini, Justice